UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 26, 2010 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 001-33733 26-1231235 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Not applicable. (e)Amended and Restated Supplemental Executive Retirement Agreements.On October 26, 2010, the Board of Directors of the Bank adopted and entered into an Amended and Restated Supplemental Executive Retirement Agreement with each of Lee Brady and Russ Klosinski.The supplemental executive retirement agreements were amended and restated in order to incorporate all prior amendments and to make certain technical changes.The foregoing description of the Amended and Restated Supplemental Executive Retirement Agreements is qualified in its entirety by reference to the Amended and Restated Supplemental Executive Retirement Agreements that are attached hereto as Exhibits 10.1 and 10.2 of this Current Report, and is incorporated by reference into this Item 5.02. Supplemental Executive Retirement Agreement.On October 26, 2010, the Board of Directors of The LaPorte Savings Bank (the “Bank”), a wholly-owned subsidiary of LaPorte Bancorp, Inc., adopted and entered into a Supplemental Executive Retirement Agreement (“Supplemental Retirement Agreement”) with Michele Thompson effective October 26, 2010. If the executive’s employment is terminated on or after the executive’s normal retirement age (65) for reasons other than death, for cause or change in control, the executive will be entitled to an annual benefit under the Supplemental Retirement Agreement equal to 2% of her base salary multiplied by the executive’s number of years of service (not to exceed 20).The Supplemental Retirement Agreement benefit will be paid to the executive in 12 equal monthly installments commencing with the month following the executive’s normal retirement date, and payable for a period of 15 years.If the executive terminates employment other than for cause or death prior to the executive’s normal retirement age, the executive will receive her accrued balance in the Supplemental Retirement Agreement, computed as of the last completed fiscal year end of the Bank preceding the executive’s date of termination.Such benefit will be paid in the form of a fixed annuity in 180 equal monthly installments commencing on the first day of the month following the executive’s termination of employment, or if the executive’s termination of employment is due to disability, on the first day of the month following the executive’s normal retirement age.In the event of a change in control followed by the executive’s termination of employment within 24 months thereafter, the executive will receive the greater of the amount accrued under Generally Accepted Accounting Principles or her projected accrued balance under the plan, calculated as if the executive attained her normal retirement age.Such benefit will be paid in the form of a lump sum within 60 days following the executive’s date of termination.The foregoing description of the Supplemental Retirement Agreement is qualified in its entirety by reference to the Supplemental Retirement Agreement that is attached hereto as Exhibit 10.3 of this Current Report, and is incorporated by reference into this Item 5.02. 2 Split Dollar Agreement.Ms. Thompson has also entered into an endorsement split dollar life agreement, effective November 1, 2010, to informally fund the pre-retirement death benefits under the Supplemental Retirement Agreement (the “Split Dollar Agreement”).If Ms. Thompson dies while actively employed by the Bank, Ms. Thompson will not receive any benefits under the Supplemental Retirement Agreement and, instead, the executive’s beneficiary shall receive a benefit payable under the split dollar agreement.The foregoing description of the Split Dollar Agreement is qualified in its entirety by reference to the Split Dollar Agreement that is attached hereto as Exhibit 10.4 of this Current Report, and is incorporated by reference into this Item 5.02. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: None (b) Pro Forma Financial Information: None (c) Shell company transactions: None (d) Exhibits: Exhibit Number Description Exhibit 10.1 Amended and Restated Supplemental Executive Retirement Agreement for Lee A. Brady Exhibit 10.2 Amended and Restated Supplemental Executive Retirement Agreement for Russ Klosinski Exhibit 10.3 Supplemental Executive Retirement Agreement for Michele M. Thompson Exhibit 10.4 Split Dollar Agreement for Michele M. Thompson 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: October 26, 2010 By: /s/ Lee A. Brady Lee A. Brady President and Chief Executive Officer 4
